IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: GLADYS DICKSON, AN ALLEGED             : No. 74 MM 2020
INCAPACITATED PERSON                          :
                                              :
                                              :
PETITION OF: DONNA L. BREWER                  :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.